Citation Nr: 0505778	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-28 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for depressive disorder.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for 
depressive disorder and a personality disorder.  

A RO hearing was held in September 2003 and a transcript of 
this hearing is of record.  At this time, the veteran 
perfected his appeal regarding the issue of service 
connection for depressive disorder.  He also indicated that 
he was withdrawing his claim of entitlement to service 
connection for a personality disorder.  The transcript of the 
hearing constitutes a written withdrawal, see Tomlin v. 
Brown, 5 Vet. App. 355 (1993), and therefore, this issue is 
not for consideration.  

In April 2004, the RO denied service connection for post-
traumatic stress disorder (PTSD) and chronic anxiety attacks.  
In April 2004, the Committee on Waivers and Compromises 
(COWC) denied waiver of an overpayment in the amount of 
$3,565.07.  In June 2004, the RO denied entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU).  These issues have not been perfected 
for appeal and are not before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 C.F.R. 
§ 3.159(c) (2004).  On review of the claims folder, the Board 
finds that further development is warranted.  

The veteran reported that he started having problems with 
nervousness and anxiety while on active duty.  He has 
repeatedly indicated that he was "written up" on various 
occasions during service and that he received an Article 15.  
The veteran contends that his poor performance during service 
was due to his nervous problems.  A review of the claims 
folder indicates that selected records from the veteran's 
service personnel file (showing unit and dates of assignment, 
participation in combat operations, wounds in action, awards 
and decorations, and official travel outside the U.S.) were 
obtained in conjunction with a previously filed claim for 
service connection for PTSD.  However, the veteran's complete 
service personnel records have not been obtained.  

The veteran reported receiving treatment at the VA medical 
center (VAMC) in Little Rock from approximately 1993 to the 
present.  On review, the claims folder contains numerous VA 
records to include for the periods from approximately January 
1997 through March 1998, and from February 1999 through 
December 2003.  Thus, additional VA medical records should be 
requested.  

In correspondence received in December 2004, the veteran 
reported that he is totally disabled through Social Security 
and information in the claims folder indicates that the 
veteran is receiving benefits from the Social Security 
Administration.  On review of the claims folder, it does not 
appear that records relating to the veteran's receipt of 
social security disability benefits have been obtained.  

The veteran reported that he had problems with nervousness 
during service and that he has continued to have these 
problems since discharge from service.  A review of VA 
records is noteworthy for multiple Axis I diagnoses including 
major depressive disorder.  A review of service medical 
records indicates that in January 1976, the veteran was seen 
for complaints of a "nervous problem" and indicated that he 
wanted to see a psychiatric.  A psychiatric consult was 
apparently ordered, but there is no indication in the service 
medical records that this was ever accomplished.  On 
examination for discharge, also in January 1976, the 
veteran's psychiatric system was reported as normal on 
clinical evaluation and no defects or diagnoses were noted.  

The veteran has a currently diagnosed disability of major 
depressive disorder and there is evidence that he sought 
treatment for nervousness during service.  He has also 
reported continuity of symptoms.  As such, the Board finds 
that the requirements for obtaining a VA etiology opinion are 
sufficiently met and a VA examination is warranted.  See 
38 C.F.R. § 3.159(c)(4) (2004).  

Accordingly, this case is REMANDED as follows:

1.  The RO should request the veteran's 
complete service personnel records (to 
include records of any disciplinary 
actions) from the appropriate source.  
Records obtained should be associated 
with the claims folder.  

2.  The RO should request the veteran's 
medical records regarding any treatment 
for a psychiatric disability from the 
VAMC Little Rock for the following 
periods: (a) from January 1993 to January 
1997; (b) March 1998 to February 1999; 
and (c) from December 2003 to the 
present.  Records obtained should be 
associated with the claims folder.   

3.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: all 
medical records upon which an award of 
disability benefits was based.  

4.  Upon completion of the foregoing, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: a psychiatric examination to 
determine the nature and likely etiology 
of any currently diagnosed psychiatric 
disability.  

All psychiatric disabilities should be 
noted.  If the veteran is diagnosed with 
a depressive disorder, the examiner is 
requested to provide an opinion, based on 
a review of all the evidence, as to 
whether it is more likely than not (i.e. 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current depressive disorder is 
related to the veteran's active military 
service or events therein.  

All findings and the reasons and bases 
therefore should be set forth in detail.  
Send the claims folder to the examiner 
for review.

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
depressive disorder.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




